74 F.3d 1245
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David Olon HARRINGTON, Petitioner-Appellant,v.Manfred F. MAASS, Superintendent, Oregon State Penitentiary,Respondent-Appellee.
No. 95-35170.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 10, 1996.Decided Jan. 22, 1996.

Before:  NOONAN, LEAVY, and HAWKINS, Circuit Judges.


1
ORDER*


2
We affirm the judgment of the district court and find, relying upon the reasons set forth in the district court's opinion, that the error at trial in requiring David Olon Harrington to wear a stocking mask before the jury did not so taint the jury's verdict as to require reversal under Brecht v. Abrahamson, 113 S.Ct. 1710 (1993).


3
Accordingly, we AFFIRM.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3